Citation Nr: 1427694	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, to include on a schedular or extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a September 2007 rating decision, the RO denied an evaluation in excess of 30 percent for PTSD; in a later decision, the RO increased the evaluation of PTSD to 50 percent, effective as of the date of the Veteran's claim for an increased rating. 

In a communication submitted in April 2012, the Veteran stated that he was "grateful" for the increase in his rating, but felt his rating should be a 70 percent rating, and stated that he was seeking a total rating based on individual unemployability, as he was only able to work part-time, at a minimum-wage job, as a result of his service-connected disabilities.  As the increase to 50 percent is not the maximum allowable rating under the law, the appeal continues.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the claim for TDIU is an element of a claim for an increased rating).  As, per this decision, the Veteran is receiving an increased evaluation for his PTSD to 70 percent effective from November 13, 2006, the date of claim, the Veteran's consideration of entitlement to a TDIU is therefore considered from that date as well.  This is because the Veteran meets the schedular criteria from that date and such consideration is consistent with the holding Rice.  As such, the fact that the Veteran did not file a claim for TDIU until April 2012 is rendered moot.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by a Veterans Law Judge in April 2012 and a copy of the transcripts has been associated with the claims file.  It is noted that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In a May 2014 letter, the Board informed the appellant of this fact and offered the Veteran an opportunity for a new hearing.  The appellant indicated in a May 2014 response that he did not desire a new hearing.  Thus, affording the Veteran appropriate due process, the claim is properly before the undersigned Veterans Law Judge for adjudication.  38 C.F.R. § 20.707 (2013).

A review of the Virtual VA electronic claims file processing system reveals copies of the Veteran's VA outpatient treatment records and a brief from the Veteran's representative.

The issue of entitlement to an increased evaluation for hearing loss has been raised by the record, as seen in a May 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  From November 13, 2006, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, social relations, and mood, due to such symptoms as: depressed mood, anxiety, sleep disturbance, nightmares, flashbacks, disturbances in mood and motivation, irritability, and an inability to establish and maintain effective relationships.

2.  From November 13, 2006, service connected disabilities prevent the Veteran from engaging in gainful employment for which he otherwise is qualified.


CONCLUSIONS OF LAW

1.  Effective November 13, 2006, the criteria for a 70 percent rating, and no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2013).

2.  Effective November 13, 2006, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for his PTSD and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Background

In a November 2006 claim, the Veteran indicated that his PTSD symptoms had worsened.  Furthermore, since that time the Veteran has indicated that he has suffered substantial problems with family, social activities, mood, and maintaining his current part-time employment as a security guard.  The Veteran also indicated that he has lost time from work due to PTSD symptoms and engaging in a treatment program.

The Veteran's spouse submitted statements in December 2006, February 2010, and November 2012, indicating that the Veteran suffered substantial problems with family, social activities, mood, and maintaining his current part-time employment as a security guard.  It was noted that the Veteran has only received treatment for his PTSD from the VA medical center.  She has stated that the Veteran suffers from violent nightmares that has caused her to have to sleep in a separate bed due to fear on physical harm.  She has also indicated that the Veteran does not have social acquaintances and is isolated from her and their children.  Last, she has indicated that the Veteran cannot work a full-time job and that he has been terminated from several part-time jobs over the course of the past several years.

In March 2007, the Veteran was seen at the VA Medical Center for complaints of PTSD symptoms.  It was noted that the Veteran has been unemployed and has worked part-time.  He complained of symptoms of stressed marital relationship, flashbacks, intrusive memories, and only occasional pleasure in life as a whole.  It was noted that the Veteran was on medication.  He was diagnosed with PTSD and depression, mild.  He was administered a global assessment of functioning (GAF) score of 60.

In June 2007, the Veteran was administered a VA examination.  Mental status evaluation revealed that the Veteran was well dressed and groomed, although affect was somewhat constricted.  The Veteran reported ongoing depression, periods of mania, paranoia, and perceptual disturbances.  The Veteran had a flattened affect and mildly circumstantial speech at times.  He reported some impairment in short-term memory.  It was noted that the Veteran continued to struggle with mood and motivation, and that he has difficulty maintaining effective social relationships as well as some occasional social difficulties at work.  The examiner diagnosed the Veteran with PTSD, moderate to severe, and assigned a GAF score of 50.  

In January 2009 and November 2009, the Veteran was seen at the VA Medical Center for complaints of PTSD symptoms.  It was noted that the Veteran has been unemployed and has worked part-time.  He stated that he misses work due to flare-ups in his symptoms.  The Veteran complained of irritability, anxiety, and intermittent nightmares.  He was diagnosed with PTSD and depression, mild.  He was administered a global assessment of functioning (GAF) score of 50.

In October 2010, the Veteran was seen at the VA Medical Center for complaints of PTSD symptoms.  It was noted that the Veteran has been unemployed and has worked part-time.  The Veteran complained of irritability, anxiety, and intermittent nightmares.  He was diagnosed with PTSD and depression, mild.  He was administered a global assessment of functioning (GAF) score of 53.  The examiner opined that the Veteran's symptoms greatly interfere with the quality of his life.

In September 2011 and December 2011, the Veteran was seen at the VA Medical Center for complaints of PTSD symptoms.  It was noted that the Veteran has been unemployed and has worked part-time.  The Veteran complained of irritability, anxiety, and intermittent nightmares.  He was diagnosed with PTSD and depression, mild.  He was administered a global assessment of functioning (GAF) score of 52.

In January 2013, the Veteran was provided with an additional VA examination.   He complained of symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was diagnosed with PTSD that is stable and moderate over time.  The Veteran indicated that his marital relationship is not good and that he and his wife sleep in separate beds due to his nightmares.  He also indicated limited social activity, only attending VA meetings, watching television, and reading a little.  The Veteran stated that he had been working a part-time security job for about 6 years.  He indicated that he is angry most of the time at work.  The Veteran only sleeps 2 to 3 hours at a time and gets a total of 3 to 4 hours per night, resulting in low energy.  The Veteran was administered a GAF score of 50 to 52.

Analysis

PTSD

The Board finds that the evidence supports granting a 70 percent rating, and no higher, from November 13, 2006, the date of claim, for the Veteran's service-connected PTSD. 

First, the Veteran's GAF scores must be assessed.  Here, the Veteran's GAF scores from March 2007 to present were 50 to 60, with scores predominately trending in the low 50s for the majority of the appeal period.  A GAF score of 41 to 50, indicates of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  A GAF score of 51 to 60, indicates moderate difficulty in social and occupational functioning.  Id.  Thus, the Veteran's GAF scores alone reflect an adjustment disorder with depressed mood that was of an overall moderate nature during this time period, although at times close to  or meeting the criteria for more serious symptoms.  Although these scores alone do not merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD, they do give an indication that the Veteran's condition had substantially worsened over the course of the appeal, and, when coupled with the types of symptoms that the Veteran had begun to experience, show a greater overall disability picture reflective of occupational and social impairment with deficiencies in most areas.

As discussed above, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for an adjustment disorder with depressed mood.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this regard, it is noted that the Veteran's treatment records, statements from his wife, and statements from himself indicated that he was having significant problems in most areas of his life due to his PTSD symptoms, to include work, family relations social interaction, and overall mood.  These deficiencies were noted to be due to such symptoms as: depressed mood, anxiety, sleep disturbance, flattened affect, disturbances in mood and motivation, anger, irritability, and occasional suicidal ideations, with an inability to establish and maintain effective relationships.

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by more than just occupational and social impairment with reduced reliability and productivity because his symptoms had become more severe and had a more significant effect on his occupation and relationships.  Rather, the Veteran's disability picture due to his service-connected PTSD reflected occupational and social impairment with deficiencies in most areas, such as work, in having to take time away from employment due to treatment as well as only being able to work on a limited part-time basis, family relations both with his wife and children, social problems in not engaging in substantial social activity, and mood.  The increase in these symptoms evidenced the progression of the Veteran's psychiatric symptomology.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 70 percent rating for an PTSD or are consistent with symptoms of that level of impairment.  The evidence also indicates that the Veteran's PTSD during this time period more closely approximates a 70 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 70 percent rating effective from November 13, 2006.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the Veteran's service-connected PTSD does not meet the criteria for a disability rating greater than 70 percent at any time during the appeal period.  In order to warrant the next higher 100 percent rating, the evidence must show that he has total occupational and social impairment.  The evidence of record suggests that, during that time period, the Veteran was unable to maintain gainful employment due his symptoms and treatment program.  However, there is no indication that the Veteran also has total social impairment, as he is still engaging in limited activities, such as attending VA meetings during this time period.  

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (total occupational and social impairment) are not present during the applicable time periods.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110  (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119.

TDIU

The Veteran is currently service-connected for the following disabilities: (i) PTSD, rated as 70 percent disabling; (ii) residuals of a shell fragment wound, right wrist, rated as 10 percent disabling; (iii) tinniuts, rated as 10 percent disabling; (iv) residuals of a shell fragment wound, anterior chest well, rated as 0 percent disabling, (v) tinea cruris, rated as 0 percent disabling, and, (vi) hearing loss, right ear, rated as 0 percent disabling.  These ratings combine to 80 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran has one disability that is 60 percent or more for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran meets the schedular requirements, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU is warranted. 

The Board has determined that, based upon the Veteran's competent and credible statements, he is only employed in a marginal fashion as an on and off again part-time security guard and has been so since he filed his claim in November 2006.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and statements from his spouse are consistent with the work history provided by him and tend to corroborate the Veteran's assertion of his employment.  In this regard, the Board finds the Veteran's claimed unemployment due to marginal employment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Therefore, as the evidence establishes that the Veteran is unemployable due to his service connected disabilities, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to an increased disability evaluation for PTSD of 70 percent disabling, but no higher, is granted effective November 13, 2006.






Entitlement to a total disability rating based on TDIU is granted effective November 13, 2006.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


